Citation Nr: 0802219	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  03-04 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Hartford Regional Office 
(R0) in Newington, Connecticut.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in December 2004.  A 
transcript of the hearing is of record.  

In a February 2006 decision, the Board denied the veteran's 
appeal.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order dated in November 2007, the Court vacated the 
Board's February 2006 decision, and remanded the matter to 
the Board for further proceedings consistent with the joint 
motion of the parties.


REMAND

The main basis for remand cited in the joint motion of the 
parties is that VA neither properly fulfilled its duty to 
notify and assist the veteran in substantiating his claim as 
mandated by the Veterans Claims Assistance Act of 2000 (VCAA) 
nor fully considered the evidence favorable to the appellant.  
The Board is bound by the findings contained in the joint 
motion, as adopted by the Court.  See Chisem v. Gober, 10 
Vet. App. 526, 527-8 (holding that under the "law of the 
case" doctrine, appellate courts generally will not review 
or reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, the Board is 
not free to do anything contrary to the Court's prior action 
with respect to the same claim).

First, the Court found that there was neither an adequate 
examination nor an adequate medical opinion to decide the 
appellant's claim.  The March 2005 VA examination and opinion 
were inadequate for several reasons.  The VA examiner 
appeared to be unaware that the veteran had in fact been 
diagnosed with hepatitis B [under the term hepatitis 
associated antigen (HAA)] in service.  Also, it did not 
appear that the VA examiner had the "appropriate expertise" 
in the hepatitis B field, as called for in the Board's 
February 2005 remand.  The Court restated the Board's remand 
instruction that the examiner's opinion be based upon the 
examination results; review of the veteran's pertinent 
medical history, and with consideration of sound medical 
principles.  Finally, the VA examiner had stated that he did 
not have the veteran's private medical records regarding the 
diagnosis and treatment of hepatitis, with the exception of a 
current diagnosis provided by the appellant.  

Second, the Court found that neither the VA examiner nor the 
Board had addressed the appellant's own statements and 
testimony that he was involved in boxing and thereby exposed 
to blood and saliva.  The Court has indicated that the Board 
is to consider this lay evidence without simply determining 
that the veteran's statements regarding the onset of his 
hepatitis B are not probative as he is incompetent to render 
a medical diagnosis or an opinion concerning medical 
causation.

Third, the Court found that the Secretary of VA had not met 
his obligation to notify the appellant of the information and 
evidence necessary to substantiate his claim.  The Court 
faulted the Board for deeming the VCAA notice requirement met 
even though the RO had not specifically requested the 
appellant to submit all pertinent evidence in his possession.  
The Court cited a recent decision from the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in this 
regard:  Sanders v. Nicholson, 487. F.3d 881, 887-8 (Fed. 
Cir. 2007) (holding that VCAA notice errors are presumed 
prejudicial, requiring reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication).

The Board also notes that the appellant has not been provided 
notice with respect to the disability-rating and effective-
date elements of his claim for service connection. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran and his representative 
should be provided all notice required 
under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007), to 
include notice with respect to the 
disability-rating and effective-date 
elements of his claim in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006), and notice that he should submit 
any pertinent evidence in his possession.

2.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any pertinent evidence identified but 
not provided by the veteran.

3.  If the RO or the AMC is unable to 
obtain a copy of any pertinent evidence 
identified by the veteran or his 
representative, it should so inform the 
veteran and his representative and 
request them to provide a copy of the 
outstanding evidence.

4.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present 
hepatitis B or residuals thereof.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  Any indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail.

The examiner is to be informed that the 
veteran had in fact been diagnosed with 
hepatitis B (under the term hepatitis 
associated antigen (HAA)) in service, and 
should be instructed to not report 
otherwise.

Based upon the examination results, 
review of the veteran's pertinent medical 
history, and with consideration of sound 
medical principles, the examiner should 
provide an opinion with respect to any 
currently present hepatitis B or 
residuals thereof as to whether there is 
a 50 percent or better probability that 
the disability is etiologically related 
to the veteran's active military service.  
The examiner must specifically address 
the veteran's own statements and 
testimony that he was involved in boxing 
and thereby exposed to blood and saliva, 
when rendering an opinion concerning 
medical causation.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

6.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded the requisite 
opportunity to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.  

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  The veteran need take no action 
until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


